DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 07/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/047,176. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-13 are to be found in copending Application claims 1-16  (as the application claims 1-13 fully encompasses copending Application claims 1-16).  The difference between the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-13 are anticipated by claims 1-16 of the copending Application, it is not patentably distinct from claims 1-16 of the copending Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/963,818. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-13 are to be found in copending Application claims 1-19  (as the application claims 1-13 fully encompasses copending Application claims 1-19).  The difference between the application claims 1-13 and the copending Application claims 1-19 lies in the fact that the copending Application claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-19 of the copending Application is in effect a “species” of the “generic” invention of the application claims 1-13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-13 are anticipated by claims 1-19 of . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/979,992. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-13 are to be found in copending Application claims 1-15  (as the application claims 1-13 fully encompasses copending Application claims 1-15).  The difference between the application claims 1-13 and the copending Application claims 1-15 lies in the fact that the copending Application claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-15 of the copending Application is in effect a “species” of the “generic” invention of the application claims 1-13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-13 are anticipated by claims 1-15 of the copending Application, it is not patentably distinct from claims 1-15 of the copending Application. Note: the prior art semiconductor layer anticipates the claimed limitation of “inorganic oxide semiconductor later.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/768,207. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-13 are to be found in copending Application claims 1-13  (as the application claims 1-13 fully encompasses copending Application claims 1-13).  The difference between the application claims 1-13 and the copending Application claims 1-13 lies in the fact that the copending Application claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-13 of the copending Application is in effect a “species” of the “generic” invention of the application claims 1-13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-13 are anticipated by claims 1-13 of the copending Application, it is not patentably distinct from claims 1-13 of the copending Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/639,406. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-13 are to be found in copending Application claims 1-15  (as the application claims 1-13 fully encompasses copending Application claims 1-15).  The difference between the application claims 1-13 and the copending Application claims 1-15 lies in the fact that the copending Application claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-15 of the copending Application is in effect a In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-13 are anticipated by claims 1-15 of the copending Application, it is not patentably distinct from claims 1-15 of the copending Application. Note: the prior art indium-gallium-zinc composite oxide layer anticipates the claimed limitation of “inorganic oxide semiconductor later.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/499,917. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-13 are to be found in copending Application claims 1-19  (as the application claims 1-13 fully encompasses copending Application claims 1-19).  The difference between the application claims 1-13 and the copending Application claims 1-19 lies in the fact that the copending Application claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-19 of the copending Application is in effect a “species” of the “generic” invention of the application claims 1-13.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-13 are anticipated by claims 1-19 of the copending Application, it is not patentably distinct from claims 1-19 of the copending Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. 2014/0209876 A1, hereinafter refer to Yamaguchi) in view of Moriwaki (U.S. 2017/0179463 A1, hereinafter refer to Moriwaki).
Regarding Claim 1: Yamaguchi discloses an imaging element (see Yamaguchi, Figs.1-3 as shown below and ¶ [0002]) comprising 

    PNG
    media_image1.png
    429
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    851
    media_image2.png
    Greyscale

11G) formed by laminating a first electrode (120a3), a photoelectric conversion layer (13), and a second electrode (14) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0062]- ¶ [0068]),  
wherein between the first electrode (120a3) and the photoelectric conversion layer (13), an inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) is formed in contact with the photoelectric conversion layer (13) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]),
the photoelectric conversion unit (11G) further includes an insulating layer (17/16) and a charge accumulation electrode (18A) disposed apart from the first electrode (18A) so as to face the inorganic oxide semiconductor material layer (12) via the insulating layer (17/16) (see Yamaguchi, Figs.1-3 as shown above),
a material constituting the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) has a value of work function of 4.5 eV or less (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]), and
a value obtained by subtracting the value of work function of the material constituting the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) from a value of work function of a material constituting the second electrode (14/light transmissive conductive material such as ITO (Indium-Tin-Oxide)) exceeds 0.2 Ev (note: the claimed and prior art have identical or substantially identical material for inorganic oxide semiconductor material layer and the second electrode material; therefore, a prima facie case of obviousness has been established for work function of the inorganic oxide semiconductor material layer and the second electrode material) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]- ¶ [0076]).
Yamaguchi is silent upon explicitly disclosing wherein a value obtained by subtracting the value of work function of the material constituting the inorganic oxide semiconductor material layer from a value of work function of a material constituting the second electrode exceeds 0.2 eV.
Before effective filing date of the claimed invention the disclosed work function between the disclosed inorganic oxide semiconductor material layer and the second electrode or light transmissive conductive material were known in order to provide an imaging element that is less likely to generate stress damage in a light-receiving layer.
For support see Moriwaki, which teaches wherein a value obtained by subtracting the value of work function of the material constituting the inorganic oxide semiconductor material layer (gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) from a value of work function of a material constituting the second electrode (light transmissive conductive material such as ITO (Indium-Tin-Oxide)) exceeds 0.2 eV (see Moriwaki, ¶ [0006], ¶ [0034], and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yamaguchi and Moriwaki to recognize the work functions of the material of Yamaguchi prior art as taught by Moriwaki in order to provide an imaging element that is less likely to generate stress damage in a light-receiving layer (see Moriwaki, ¶ [0006], ¶ [0034], and ¶ [0051]).
In addition, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). see MPEP §2112.II
Regarding Claim 2: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki further teaches wherein a value obtained by subtracting a LUMO value of a material constituting the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) from a LUMO value of a material constituting a portion of the photoelectric conversion layer (13) located near the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) is 0 eV or more (note: the claimed and prior art have identical or substantially identical material for inorganic oxide semiconductor material layer and the photoelectric conversion layer material; therefore, a prima facie case of obviousness has been established for work function of the inorganic oxide semiconductor material layer and the photoelectric conversion layer material) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0074]- ¶ [0075]). 
Regarding Claim 3: Yamaguchi as modified teaches an imaging element as set forth in claim 2 as above. The combination of Yamaguchi and Moriwaki further teaches wherein a value obtained by subtracting a LUMO value of a material constituting the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) from a LUMO value of a material constituting a portion of the photoelectric conversion layer (13) located near the inorganic oxide semiconductor material layer (12/gallium zinc oxide (GZO)/indium zinc oxide (IZO)/IGZO) is less than 0.2 eV (note: the claimed and prior art have identical or substantially identical material for inorganic oxide semiconductor material layer and the photoelectric conversion layer material; therefore, a prima facie case of obviousness has been established for work function of the inorganic oxide semiconductor material layer and the photoelectric conversion layer material) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0074]- ¶ [0075]).
Regarding Claim 4: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki further teaches wherein the inorganic oxide semiconductor material layer (12) is constituted by the same material as that constituting the first electrode (note: the integral layer of inorganic oxide semiconductor material layer (12) anticipates the separable layer of the claimed inorganic oxide semiconductor material layer and the first electrode because making separable layers not sufficient by itself to patentably distinguish over the integral layer unless there are new or unexpected results) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]).
Regarding Claim 5: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki further teaches wherein the inorganic oxide semiconductor material layer (12) contains indium-gallium-zinc composite oxide (see Yamaguchi, Figs.1-3 as shown above and ¶ [0074]- ¶ [0075]).
Regarding Claim 6: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki further teaches wherein the inorganic oxide semiconductor material layer (12) contains at least two 
Regarding Claim 7: Yamaguchi as modified teaches an imaging element as set forth in claim 6 as above. The combination of Yamaguchi and Moriwaki further teaches wherein the inorganic oxide semiconductor material layer (12) does not contain a gallium atom (note: Yamaguchi teaches the inorganic oxide semiconductor material layer (12) does not contain a gallium atom and inorganic oxide semiconductor material layer (12) contain a gallium atom. Thus, it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0074]- ¶ [0075]).
Regarding Claim 8: Yamaguchi as modified teaches an imaging element as set forth in claim 6 as above. The combination of Yamaguchi and Moriwaki further teaches wherein the inorganic oxide semiconductor material layer (12) contains indium-tungsten oxide (IWO), indium-tungsten-zinc oxide (IWZO), indium-tin-zinc oxide (ITZO), or zinc-tin oxide (ZTO) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0074]- ¶ [0075]).
Regarding Claim 9: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki is silent upon explicitly disclosing wherein the inorganic oxide semiconductor material layer has a thickness of 3 x 10-8 m to 1.0 x 10-7 m.
However, the combination of Yamaguchi and Moriwaki teaches wherein the inorganic oxide semiconductor material layer (12) (see Yamaguchi, Figs.1-3 as shown 12) through routine experimentation and optimization to obtain optimal or desired device performance because the thickness of inorganic oxide semiconductor material layer (12) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 10: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki further teaches wherein a material constituting the inorganic oxide semiconductor material layer (12) has a mobility of 10 cm2/V.s or more (note: the claimed and prior art have identical or substantially identical material for inorganic oxide semiconductor material layer; therefore, a prima facie case of obviousness has been established for the properties of the inorganic oxide semiconductor material layer) (see Yamaguchi, Figs.1-3 as shown above and ¶ [0075]).  
Regarding Claim 11: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki further teaches a laminated imaging element comprising at least one of the imaging elements according to claim 1 (see Yamaguchi, Figs.1-3 as shown above).
Regarding Claim 12: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki further 
Regarding Claim 13: Yamaguchi as modified teaches an imaging element as set forth in claim 1 as above. The combination of Yamaguchi and Moriwaki further teaches a solid-state imaging device comprising a plurality of the laminated imaging elements according to claim 11 (see Yamaguchi, Figs.1-3 as shown above).
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BITEW A DINKE/Primary Examiner, Art Unit 2896